DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. 
Bauman Type Non-Provisional Application
The instant application was identified, on filing, as a continuation of Application No. 16/195,325, which was an application for reissue of Patent No. 14/252,138. See the Application Data Sheet (ADS) and the first paragraph of the specification, which were filed on September 9, 2019 as part of the original filing of the instant application.
	The decision mailed May 7, 2021 dismissed patent owners October 1, 2020 petition under 37 C.F.R.1.182. This dismissal means that the current application is not a reissue, and thus, the original patent is available as prior art. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


 Claims 21-40 are rejected under 35 USC 102(a)(1) as being clearly anticipated by US Patent No. 9,090,372 (i.e., the patent sought to be reissued by the parent reissue application).
It is noted that the instant application and the Patent No. 9,090,372 share the same disclosure. As explained above, Patent No. 9,090,372 qualifies as prior art under AIA  35 USC 102(a)(1) with respect to the instant Bauman type non-provisional application.


Claims 21-40 are rejected under 35 USC 102(a)(1) as being clearly anticipated by US Patent No. 8,701,905 (i.e., the parent to the patent sought to be reissued by the parent reissue application).
It is noted that the instant application and the Patent No. 8,701,905 share nearly the same disclosure. As explained above, Patent No. 8,701,905 qualifies as prior art under AIA  35 USC 102(a)(1) with respect to the instant Bauman type non-provisional application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JOSEPH A KAUFMAN/                   Primary Examiner, Art Unit 3993    
       
       /EILEEN D LILLIS/                  SPRS, Art Unit 3993